         Case 1:18-cv-08100-PAC Document 18 Filed 12/07/18 Page 1 of 2

             PIERCE BAINBRIDGE BECK PRICE & HECHT LLP
                                                    December 7, 2018


VIA ECF
Hon. Paul A. Crotty, United States District Judge
United States District Court
Southern District of New York
500 Pearl Street, Chambers 1350
New York, NY 10007


       Re:    Robert C. Adler v. Payward, Inc. d/b/a Kraken, 1:18-CV-08100-PAC


Dear Judge Crotty:


       We write to propose a briefing schedule regarding Defendant’s Motion to Dismiss. On

Monday, December 3, 2018, the Court, advised the parties to confer and submit a briefing schedule

by letter, via ECF.   The parties have conferred and respectfully request the Court enter the

following schedule:

                          Filing                              Due Date
              Defendant’s Motion to Dismiss                January 4, 2019
              Plaintiff’s Opposition                       February 1, 2019
              Defendant’s Reply                            February 8, 2019




                                                                                     Page 1 of 2

             20 West 23rd Street | New York, New York 10010 | piercebainbridge.com
     Case 1:18-cv-08100-PAC Document 18 Filed 12/07/18 Page 2 of 2

         PIERCE BAINBRIDGE BECK PRICE & HECHT LLP

Respectfully submitted,



___________________________________
Christopher N. LaVigne
Adam C. Ludemann                             Marion & Allen, P.C.
Pierce Bainbridge Beck Price & Hecht LLP     488 Madison Avenue, Suite 1120
20 West 23rd Street, Fifth Floor             New York, New York 10022
New York, NY 10010                           212.658.0350
213.262.9333                                 rmarion@rogermarion.com
clavigne@piercebainbridge.com
aludemann@piercebainbridge.com

Attorneys for Payward, Inc. d/b/a Kraken    Attorney for Robert C. Adler




                                                                                Page 2 of 2

        20 West 23rd Street | New York, New York 10010 | piercebainbridge.com
